            Case: 4:21-mj-70904-MAG As of: 06/02/2021 01:21 PM PDT 1 of 2

                                                                                                 CLOSED
                           U.S. District Court
                 California Northern District (Oakland)
    CRIMINAL DOCKET FOR CASE #: 4:21−mj−70904−MAG All Defendants

Case title: USA v. Wells                                        Date Filed: 05/26/2021
Other court case number: 4:21−CR−126−SDJ−KPL Eastern            Date Terminated: 06/02/2021
                         District of Texas (Sherman Division)

Assigned to: Magistrate Judge

Defendant (1)
Andre Martell Wells                    represented by Angela Milella Hansen
TERMINATED: 06/02/2021                                Federal Public Defender's Office
                                                      1301 Clay Street
                                                      Suite 1350N
                                                      Oakland, CA 94612
                                                      510−637−3500
                                                      Fax: 510−637−3507
                                                      Email: Angela_Hansen@fd.org
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED
                                                      Designation: Public Defender or Community
                                                      Defender Appointment

Pending Counts                                        Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                     Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                            Disposition
21:846: Conspiracy to Possess
with the Intent to Distribute
Marijuana


Plaintiff
USA                                             represented by Jonathan Unruh Lee
                                                               United States Attorneys Office
                                                               Northern District of California
                                                               1301 Clay Street
                                                               Oakland, CA 94612−5217
                                                               510−637−3703
                                                               Fax: 510−637−3724
                                                               Email: jonathan.lee@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
       Case: 4:21-mj-70904-MAG As of: 06/02/2021 01:21 PM PDT 2 of 2

                                                             Designation: Assistant US Attorney

Date Filed   #   Docket Text
05/26/2021   1 Notice of Proceedings on Out−of−District Criminal Charges Pursuant to Rules 5(c)(2)
               and (3) of the Federal Rules of Criminal Procedure as to Andre Martell Wells (1).
               (jlmS, COURT STAFF) (Filed on 5/26/2021) (Entered: 05/27/2021)
05/27/2021   2 AMENDED Notice of Proceedings on Out−of−District Criminal Charges Pursuant to
               Rules 5(c)(2) and (3) of the Federal Rules of Criminal Procedure as to Andre Martell
               Wells. (jlmS, COURT STAFF) (Filed on 5/27/2021) (Entered: 05/27/2021)
05/27/2021   3 Minute Entry for proceedings held before Magistrate Judge Kandis A. Westmore:
               Initial Appearance as to Andre Martell Wells held on 5/27/2021.

                 The Court directs entry of the following Order: Pursuant to the Due Process Protection
                 Act, the Court advised government counsel of the government's disclosure obligations
                 under Brady v. Maryland and its progeny, and that the failure to do so in a timely
                 manner may result in dismissal of the indictment or information, dismissal of
                 individual charges, exclusion of government evidence or witnesses, or any other
                 remedy that is just under the circumstances.

                 ID of Counsel Hearing as to Andre Martell Wells held on 5/27/2021. CJA23
                 Submitted as to Andre Martell Wells. Added attorney Chinhayi Coleman Cadet for
                 USA. Angela Milella Hansen for Andre Martell Wells. Arraignment held on
                 5/27/2021. NOT GUILTY PLEA entered.

                 Bond Hearing as to Andre Martell Wells held on 5/27/2021. Defendant consents to
                 proceed by video. Government's oral motion to unseal matter as to Andre Wells is
                 granted. Defendant shall appear on or before 6/17/21 in the Eastern District of Texas.
                 Defendant's father−in−law admonished of his rights and responsibilities as surety.
                 Defendant and surety authorize Court to sign bond on their behalf. DPPA advised.
                 Defendant waives indentity/removal. Defendant Ordered RELEASED on the issuance
                 of a $50,000.00 Appearance Bond. (Zoom: 2:50−3:18). (jlmS, COURT STAFF) (Filed
                 on 5/27/2021) (Entered: 05/28/2021)
05/27/2021   4 ORDER Setting Conditions of Release. Appearance Bond Entered as to Andre
               Martell Wells in amount of $50,000.00. Signed by Magistrate Judge Kandis A.
               Westmore on 05/27/21. (jlmS, COURT STAFF) (Filed on 5/27/2021) (Entered:
               05/28/2021)
05/27/2021   5 CJA 23 Financial Affidavit by Andre Martell Wells (jlmS, COURT STAFF) (Filed on
               5/27/2021) (Entered: 05/28/2021)
06/01/2021   6 ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
               WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL to the
               Eastern District of Texas as to Andre Martell Wells. Signed by Magistrate Judge
               Kandis A. Westmore on 05/28/21. (jlmS, COURT STAFF) (Filed on 6/1/2021)
               (Entered: 06/01/2021)
06/02/2021   7 CLERK'S LETTER re Transmission of Rule 5 Documents to the Eastern District of
               Texas (Sherman Division) as to Andre Martell Wells (jlmS, COURT STAFF) (Filed
               on 6/2/2021) (Entered: 06/02/2021)
06/02/2021   8 NOTICE OF CRIMINAL CASE TRANSFER.

                 Case transfer from California Northern to Eastern District of Texas of a Rule 5, Rule
                 32, or Rule 40 Appearance as to Andre Martell Wells. Your case number is:
                 4:21−CR−126−SDJ−KPL. Public transfer documents are accessible and can be
                 retrieved by your court via PACER. Under seal or otherwise restricted documents will
                 be emailed directly. Please send acknowledgement of receipt, including the case
                 number, to InterDistrictTransfer_CAND@cand.uscourts.gov
                 If you wish to designate a different email address for future transfers, send your
                 request to the national list host at InterDistrictTransfer_TXND@txnd.uscourts.gov.
                 (jlmS, COURT STAFF) (Filed on 6/2/2021) (Entered: 06/02/2021)
                 Case 4:21-mj-70904-MAG Document 1 Filed 05/26/21 Page 1 of 9




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney                                                           
 2                                                                                          -AY
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                                               
                                                                                       
                                                                                       
 4 JONATHAN U. LEE (CABN 148792)                                                              
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Jonathan.Lee@usdoj.gov
 8

 9 Attorneys for the United States of America

10                                      UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                         )   CASE NO. PM0$*
                                                     )
14           Plaintiff,                              )   NOTICE OF PROCEEDINGS ON OUT-OF-
                                                     )   DISTRICT CRIMINAL CHARGES PURSUANT TO
15      v.                                           )   RULES 5(c)(2) AND (3) OF THE FEDERAL
                                                     )   RULES OF CRIMINAL PROCEDURE
16 ANDRE MARTELL WELLS,                              )
                                                     )
17           Defendant.                              )
                                                     )
18

19           Please take notice pursuant to Rules 5(c)(2) and (3) of the Federal Rules of Criminal Procedure
20 that on May 26, 2021, the above-named defendant was arrested pursuant to the federal arrest warrant

21 (copy attached) issued upon an

22           Ŷ       Indictment
23           Ƒ       Information
24           Ƒ       Criminal Complaint
25           Ƒ       Other (describe)
26 pending in the Eastern District of Texas, Case Number 4:21-CR-126-SDJ-KPL.

27           In that case (copy of indictment attached), the defendant is charged with Conspiracy to Possess
28 with the Intent to Distribute Marijuana, in violation of 21 U.S.C. § 846.


     RULE 5                                                                               v. 7/10/2018
              Case 4:21-mj-70904-MAG Document 1 Filed 05/26/21 Page 2 of 9




 1          The maximum penalties are:

 2          As to Count One:

 3          If 1000 kilograms or more of a mixture or substance containing a detectable amount of marijuana

 4 – not less than 10 years and not more than life imprisonment, a fine not to exceed $10 million, or both;

 5 supervised release of at least five years; a $100 special assessment, and forfeiture.

 6

 7 Date: May 26, 2021

 8                                                       Respectfully submitted,

 9                                                       STEPHANIE M. HINDS
                                                         Acting United States Attorney
10

11
                                                            Jonathan U. Lee
12                                                       JONATHAN U. LEE
                                                         Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     RULE 5                                                                                v. 7/10/2018
                 Case 4:21-mj-70904-MAG Document 2 Filed 05/27/21 Page 1 of 9




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                                FILED
 4 JONATHAN U. LEE (CABN 148792)
   Assistant United States Attorney                                          May 27 2021
 5
          1301 Clay Street, Suite 340S                                 SUSANY. SOONG
 6        Oakland, California 94612
          Telephone: (510) 637-3680                               CLERK, U.S. DISTRICT COURT
 7        FAX: (510) 637-3724                                  NORTHERN DISTRICT OF CALIFORNIA
          Jonathan.Lee@usdoj.gov
 8
                                                                           OAKLAND

 9 Attorneys for the United States of America

10                                      UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                        )   CASE NO. 4:21-MJ-70904-MAG
                                                      )
14           Plaintiff,                               )   AMENDED NOTICE OF PROCEEDINGS ON
                                                      )   OUT-OF-DISTRICT CRIMINAL CHARGES
15      v.                                            )   PURSUANT TO RULES 5(c)(2) AND (3) OF THE
                                                      )   FEDERAL RULES OF CRIMINAL
16   ANDRE MARTELL WELLS,                             )   PROCEDURE
                                                      )
17           Defendant.                               )
                                                      )
18

19
             Please take notice pursuant to Rules 5(c)(2) and (3) of the Federal Rules of Criminal Procedure
20
     that on May 26, 2021, the above-named defendant was arrested pursuant to the federal arrest warrant
21
     (copy attached) issued upon an
22
             Ŷ       Indictment
23
             Ƒ       Information
24
             Ƒ       Criminal Complaint
25
             Ƒ       Other (describe)
26
     pending in the Eastern District of Texas, Case Number 4:21-CR-126-SDJ-KPJ.
27
             In that case (copy of indictment attached), the defendant is charged with Conspiracy to Possess
28


     AMENDED RULE 5                                                                       v. 7/10/2018
              Case 4:21-mj-70904-MAG Document 2 Filed 05/27/21 Page 2 of 9




 1 with the Intent to Distribute Marijuana, in violation of 21 U.S.C. § 846.

 2          The maximum penalties are:

 3          As to Count One:

 4          If 1000 kilograms or more of a mixture or substance containing a detectable amount of marijuana

 5 – not less than 10 years and not more than life imprisonment, a fine not to exceed $10 million, or both;

 6 supervised release of at least five years; a $100 special assessment, and forfeiture.

 7

 8 Date: May 27, 2021

 9                                                        Respectfully submitted,

10                                                        STEPHANIE M. HINDS
                                                          Acting United States Attorney
11

12
                                                            Jonathan U. Lee
13                                                        JONATHAN U. LEE
                                                          Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     AMENDED RULE 5                                                                        v. 7/10/2018
DOCUMENTS UNDER SEAL
                        Case 4:21-mj-70904-MAG Document 3 Filed 05/27/21 Page 128
                                                             TOTAL TIME (m ins):
                                                                                 of 1
M AGISTRATE JUDGE                           DEPUTY CLERK                               REPORTER/FTR
M INUTE ORDER                              Stephen Ybarra                           2:50 - 3:18
MAGISTRATE JUDGE                            DATE                                       NEW CASE        CASE NUMBER
Kandis A. Westmore                         May 2, 2021                                               4:21-mj-70904-MAG
                                                        APPEARANCES
DEFENDANT                                   AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                      PD.     RET.
Andre Wells                                           Y         P      Angela Hansen                           APPT.
U.S. ATTORNEY                               INTERPRETER                            FIN. AFFT                  COUNSEL APPT'D
Chinhayi Cadet                              n/a                                    SUBMITTED

PROBATION OFFICER             PRETRIAL SERVICES OFFICER                 DEF ELIGIBLE FOR             PARTIAL PAYMENT
                              Jessica Portillo                          APPT'D COUNSEL               OF CJA FEES
                                          PROCEEDINGS SCHEDULED TO OCCUR
          INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                            STATUS
      Rule 5 (4 mins)                                                                                            TRIAL SET
          I.D. COUNSEL               ARRAIGNMENT             BOND HEARING           IA REV PROB. or              OTHER
      1                          3                         20                       or S/R
          DETENTION HRG              ID / REMOV HRG          CHANGE PLEA            PROB. REVOC.                 ATTY APPT
                                                                                                                 HEARING
                                                      INITIAL APPEARANCE
          ADVISED                ADVISED                   NAME AS CHARGED              TRUE NAME:
          OF RIGHTS              OF CHARGES                IS TRUE NAME                 Andre Martell Wells
                                                          ARRAIGNM ENT
          ARRAIGNED ON               ARRAIGNED ON               READING W AIVED             W AIVER OF INDICTMENT FILED
          INFORMATION                INDICTMENT                 SUBSTANCE
                                                           RELEASE
      RELEASED             ISSUED                     AMT OF SECURITY          SPECIAL NOTES                  PASSPORT
      ON O/R               APPEARANCE BOND            $ 50,000.00                                             SURRENDERED
                                                                                                              DATE: 5/28/21
PROPERTY TO BE POSTED                             CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION             PRETRIAL                 DETAINED          RELEASED      DETENTION HEARING               REMANDED
      FOR                SERVICES                                                 AND FORMAL FINDINGS             TO CUSTODY
      DETENTION          REPORT                                                   W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                              PLEA
    CONSENT                      NOT GUILTY                  GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA              PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                           FILED
                                                          CONTINUANCE
TO:                                 ATTY APPT                BOND                  STATUS RE:
                                    HEARING                  HEARING               CONSENT                      TRIAL SET

AT:                                 SUBMIT FINAN.            PRELIMINARY           CHANGE OF                    67$786
                                    AFFIDAVIT                HEARING               PLEA
                                                             BBBBBBBBBBBBB
BEFORE HON.                         DETENTION                $55$,*1MENT            MOTIONS                     JUDGMENT &
                                    HEARING                                                                     SENTENCING

          TIME W AIVED              TIME EXCLUDABLE          IDENTITY /            PRETRIAL                     PROB/SUP REV.
                                    UNDER 18 § USC           REMOVAL               CONFERENCE                   HEARING
                                    3161                     HEARING
                                                  ADDITIONAL PROCEEDINGS
Defendant consents to proceed by video. AUSA orally moves to unseal the matter as to Andre Wells - Granted. Defendant
admits identity. Defendant shall appear on or before 6/17/21 in the Eastern Dist of Tx. Defendant's father-in-law admonished
of his rights and responsibilities as surety. Defendant and surety authorize Court to sign bond on their behalf. DPPA advised.
'HIHQGDQWZDLYHVLGHQWLW\UHPRYDO                                                        DOCUMENT NUMBER:
                     Case
AO 467 (Rev. 01/09; CAND     4:21-mj-70904-MAG
                         version                                Document
                                 03/19) Order Requiring a Defendant               6 District
                                                                    to Appear in the  Filed    06/01/21
                                                                                             Where              Pageand1Transferring
                                                                                                   Charges are Pending   of 1 Bail


                                                                                                                           
                                                                                                                             Jun 01 2021
                                             UNITED STATES DISTRICT COURT
                                                                                                                        
                                          NORTHERN DISTRICT OF CALIFORNIA                                            
                                                                                                                     
                                                                                                                            

          United States of America                                         Case No. 21-mj-70904-MAG-1 (AGT)
                     v.
                                                                           Charging District: Eastern District of
          ANDRE MARTELL WELLS,                                             Texas
                              Defendants.                                  Charging District’s Case No.: 4:21-CR-
                                                                           126-SDJ-KPJ



            ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE
                    CHARGES ARE PENDING AND TRANSFERRING BAIL


                  After a hearing in this court, the defendant is released from custody and ordered to appear
       in the district court where the charges are pending to answer those charges. The date, time, and
       place to appear in that court are as follows:


         Place:                                                      Before Judge Johnson.
         U.S. Federal Courthouse                                     Date and Time: June 24, 2021 at 9:30 AM.
         7940 Preston Road

         Plano, Texas 75024

                  If the date or time to appear in that court has not yet been set, the defendant must appear
       when notified to do so.

                  The clerk is ordered to transfer any bail deposited and interest earned thereon in the
       registry of this court, plus earned interest, to the clerk of the court where the charges are pending.


       Dated: May 28, 2021

                                                                      ______________________________________
                                                                      Kandis A. Westmore
                                                                      United States District Judge



       Transfer_No-Custody_CR_AO 467_CSA
       rev. 3-19
